Case 19-20278-VFP   Doc 1    Filed 05/21/19 Entered 05/21/19 14:21:33   Desc
                            Petition Page 1 of 9
Case 19-20278-VFP   Doc 1    Filed 05/21/19 Entered 05/21/19 14:21:33   Desc
                            Petition Page 2 of 9
Case 19-20278-VFP   Doc 1    Filed 05/21/19 Entered 05/21/19 14:21:33   Desc
                            Petition Page 3 of 9
Case 19-20278-VFP   Doc 1    Filed 05/21/19 Entered 05/21/19 14:21:33   Desc
                            Petition Page 4 of 9
Case 19-20278-VFP   Doc 1    Filed 05/21/19 Entered 05/21/19 14:21:33   Desc
                            Petition Page 5 of 9
Case 19-20278-VFP   Doc 1    Filed 05/21/19 Entered 05/21/19 14:21:33   Desc
                            Petition Page 6 of 9
Case 19-20278-VFP   Doc 1    Filed 05/21/19 Entered 05/21/19 14:21:33   Desc
                            Petition Page 7 of 9
Case 19-20278-VFP   Doc 1    Filed 05/21/19 Entered 05/21/19 14:21:33   Desc
                            Petition Page 8 of 9
Case 19-20278-VFP   Doc 1    Filed 05/21/19 Entered 05/21/19 14:21:33   Desc
                            Petition Page 9 of 9
